Title: From Thomas Jefferson to William Cocke, 21 October 1796
From: Jefferson, Thomas
To: Cocke, William


                    
                        Dear Sir
                        Monticello Oct. 21. 96.
                    
                    The letter you were so good as to [write me of late?] came duly to hand, and I always learn with great pleasure that I am recollected with approbation by those with whom I [have served]. Our acquaintance commenced on a troubled ocean. We braved the storm like good sailors, never despairing of our [courage]. My [bark] has at length entered port less shattered than I expected, and I wish not to hazard it again. I have not the arrogance to say I would refuse the honorable office you mention to me; but I can say with truth that I had rather be thought worthy of it than to be appointed to it. [For] well I know that no man will ever bring out of that office the reputation which carries him into it. You are younger than I am and have many good years of service still due to your country. That they may be successfully employed and thankfully acknoleged is the sincere prayer of Dear Sir Your most obedt. humble servt
                    
                        Th: Jefferson
                    
                